

117 HRES 678 IH: Commemorating the 25th anniversary of the 1996 Summer Olympic and Paralympic Games in Atlanta, Georgia.
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 678IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Ms. Williams of Georgia (for herself, Mr. David Scott of Georgia, Mr. Johnson of Georgia, Mr. Bishop of Georgia, Ms. Sewell, and Ms. Salazar) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 25th anniversary of the 1996 Summer Olympic and Paralympic Games in Atlanta, Georgia.Whereas the city of Atlanta hosted the world during the Olympic Summer Games from July 19, 1996, to August 4, 1996, and Paralympic Games from August 16, 1996, to August 25, 1996;Whereas the 1996 Games honored the centennial anniversary of the founding of the modern Olympic Movement while creating a legacy of their own;Whereas Muhammad Ali lit the Olympic Cauldron at the Summer Games Opening Ceremony, recognizing his Olympic success and lifelong fight for racial justice;Whereas 10,320 athletes from 197 countries came together in 271 Summer Games events across 37 disciplines and 26 sports;Whereas the United States Olympic Team’s largest roster ever of 646 athletes finished first in the medal tally for the first time since 1984 with 44 gold medals and 32 silver medals;Whereas over 2 million people visited Atlanta during the Summer Olympic Games, and nearly 3.5 billion people watched them from afar;Whereas over 3,500 athletes from 104 countries competed in the 1996 Paralympic Summer Games, also held in Atlanta, and reminded the world that every individual can compete regardless of their disposition;Whereas the Atlanta Paralympic Games were the first Paralympic Games to attract worldwide corporate sponsorship and be televised in the United States;Whereas over 380,000 individuals attended the Paralympic Games, which were opened by Vice President Al Gore;Whereas 3,808 athletes from 104 countries came together in 508 Paralympic events across 20 sports;Whereas the United States Paralympic Team won the most medals and gold medals;Whereas the 1996 Summer Olympic Games relied on the partnership of local Atlanta-based businesses, leading to international recognition and growth for these companies;Whereas, on July 27, 1996, the people of Atlanta and other United States citizens persevered in the face of a tragic bombing;Whereas the 1996 Summer Olympic Games created an estimated 84,000 jobs in Atlanta during the Games and an additional 293,000 jobs afterward;Whereas Centennial Olympic Park led a revitalization of Downtown Atlanta and is still a central gathering spot; andWhereas the success of the 1996 Summer Olympic Games helped turn Atlanta into one of the world’s leading hosts for large-scale sporting events: Now, therefore, be itThat the House of Representatives—(1)recognizes the contributions that were made by the Atlanta Committee for the Olympic Games, the hundreds of Team USA athletes and the thousands of international athletes who competed in the Olympic Summer and Paralympic Games, and the people, companies, and communities who made the events possible;(2)recognizes that the 1996 Olympics and Paralympics left a lasting legacy in Atlanta with many of their venues still serving the community; and(3)commemorates the 25th anniversary of the 1996 Summer Olympic and Paralympic Games in Atlanta, Georgia.